Case 1-20-400/9-cec DOC So Filed Os/ol/20O Entered Vofol/20 1/1545

 

UNITED STATES BANKRUPTCY COURT Hearing Date: April 21, 2020
EASTERN DISTRICT OF NEW YORK Time: 11:00 AM

x
IN RE:

CASE NO.: 20-40079-cec
Xiaonian He,
d/b/a Ginny's Cafe LLC CHAPTER 7
d/b/a Ginny's USA Inc.,
Chief Judge: Hon. Carla E. Craig
Debtor.

 

x
NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

PLEASE TAKE NOTICE, that upon the application of HSBC BANK USA, N.A., the
undersigned shall move this Court for an Order, pursuant to 11 U.S.C. §362(d), vacating the automatic stay
to permit movant, its successors and/or assigns, to enforce its Mortgage on the Debtor's premises located at
70 Little West Street, Unit 23B, New York, New York 10004 and for such other and further relief as is just
and proper.

This Motion shall be heard at the United States Bankruptcy Court, Eastern District, 271
Cadman Plaza East, Courtroom# 3529, Brooklyn, New York, 11201, or as soon thereafter as counsel may
be heard on April 21, 2020 at 11:00 a.m.. Please note that as of March 31, 2020, pursuant to this Court’s
procedures during the CoVid-19 National Emergency, and until further notice, all hearings will be held by
telephone. Please see the telephonic appearance procedures on the website for the United States
Bankruptcy Court for the Eastern District of New York and can be located at
htips://www.nyeb.uscourts.gov/content/chief-judge-carla-e-craig.

PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, must be served so as to
be received not later than seven (7) days before the hearing date of this Motion.
Dated: Bay Shore, New York

March 31, 2020 FRENKEL LAMBERT WEISS
WEISMAN & GORDON LLP

BY: /s/Elizabeth Doyaga
Elizabeth Doyaga, Esq.

53 Gibson Street

Bay Shore, New York 11706
(631) 969-3100

Our File No.: 01-088632-B00
TO:

Case 1-20-400/5-cec DOC SS Filed Os/sl/czV0

Xiaonian He,

d/b/a Ginny's Cafe LLC
d/b/a Ginny's USA Inc.,
255 Ovington Ave
Brooklyn, NY 11209

Baya Harrison, Esq.
Attorney for the Debtor

The Harrison Law Firm P.C.
38-08 Union Street

Suite LIA

Flushing, NY 11354

Baya Whitman Harrison, IV
The Harrison Law Firm P.C.
38-08 Union Street

Suite LIA

Flushing, NY 11354

Alan Nisselson

Chapter 7 Trustee

c/o Windels Marx Lane & Mittendorf, LLP
156 West 56th Street

New York, NY 10019

U.S. Trustee

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

Entered Vofol/2O 1/5745
Case 1-20-400/9-cec DOC So Filed Os/ol/20O Entered Vofol/20 1/1545

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

xX
IN RE: CASE NO.: 20-40079-cec
Xiaonian He,
d/b/a Ginny's Cafe LLC CHAPTER 7
d/b/a Ginny's USA Inc.,

Chief Judge: Hon. Carla E. Craig
Debtor.
Xx

 

AFFIRMATION IN SUPPORT OF MOTION
FOR RELIEF FROM THE AUTOMATIC STAY

Elizabeth Doyaga, an attorney admitted to practice law, in the courts of the State of New
York and in this Court, hereby affirms the following to be true under penalty of perjury:

1. I am an associate with Frenkel, Lambert, Weiss, Weisman & Gordon, LLP,
attorneys for HSBC BANK USA, N.A. (hereinafter "HSBC"), a secured creditor of the Debtor. I
am fully familiar with the facts of this case and submit this affirmation in support of HSBC's
Motion for relief from the automatic stay.

e. This is a contested matter brought pursuant to Federal Rules of Bankruptcy
Procedure Rule 4001, 9013 and 9014 and Section 362(d) of Title 11 of the United States Code (the
"Bankruptcy Code") for an Order (1) granting HSBC relief from the automatic stay due to the
failure of the Debtor to make payments, and/or provide HSBC with adequate protection for its
security interest in the real property located at 70 Little West Street, Unit 23B, New York, New
York 10004 ("Premises"); and (2) granting HSBC such other and further relief as the Court deems
just and proper.

3. HSBC is the holder of a Note and Mortgage given by the Debtor on October 26,
2011 to secure payment in the original principal sum of $946,800.00 (hereinafter "Note" and
"Mortgage" respectively), pledging the Premises as security. A copy of the Note and Mortgage

are annexed hereto as Exhibit A.
Case 1-20-400/9-cec DOC So Filed Os/ol/20O Entered Vofol/20 1/1545

4. The Note and Mortgage were transferred to HSBC by properly endorsed Note. A Note
and Mortgage may be transferred by either a written assignment or the physical delivery of the
Note. The Mortgage passes with the debt as an inseparable incident. See Flyer v. Sullivan, 284
A.D. 687, 134 N.Y.S.2d 521 (Ist Dept. 1954); Mortgage Electronic Registration Sys. Inc., v.
Coakley, 41 A.D. 3d 674, 838 N.Y.S.2d 622 (2nd Dept. 2007); See also In Re: Feinberg, 442 B.R.
215 (S.D.N.Y 2010).

5. The annexed Assignment of Mortgage ("Assignment"), also evidences the transfer to
HSBC. A copy of the Assignment is annexed hereto as Exhibit B.

6. On January 07, 2020, the Debtor herein filed a petition under Chapter 7 of the
Bankruptcy Code and pursuant thereto an automatic stay was imposed.

7. As required by E.D.N.Y. Administrative Order #533, and pursuant to Local Bankruptcy
Rule 4001-1, the completed Background Information Declaration ("Declaration") is attached
hereto as Exhibit C.

8. As fully set forth in the accompanying Declaration executed by Anna Roman on March
30, 2020, the Debtor is in default under the terms of the Note and Mortgage and the last payment
received was February 9, 2018. The Declaration states that the total amount due and owing on the
subject loan, as of March 2, 2020, is $929,163.18.

9. According to a Broker’s Price Opinion the subject Premises is valued at $1,950,900.00.
A copy of the Broker’s Price Opinion is annexed hereto as Exhibit D.

10. On February 13, 2020, the Debtor filed Schedule D of their petition that indicates
that in addition to the amount owed to HSBC there are other liens on the Premises as follows: Ron
Wish LLC totaling 753,032.00 and Visionaire Condominium charges totaling $23,149.00.
Additionally, on February 13, 2020, the Debtor filed Schedule C of their petition indicating that
they are claiming the homestead exemption pursuant to CPLR 5206. A copy of Debtor’s Schedules

C and D is attached hereto as Exhibit E.
Case 1-20-400/9-cec DOC So Filed Os/ol/20O Entered Vofol/20 1/1545

11. In view of the total indebtedness due to HSBC, there is no beneficial equity remaining
for the Premises for the estate.

12. For the reasons stated herein, the Debtor has failed to adequately protect the interest
of HSBC.

13. Additionally, by seeking relief under Chapter 7, the Debtor is not seeking to reorganize
and therefore the Premises are not necessary for a successful reorganization. Therefore, relief from
stay is warranted pursuant to Section 362(d)(2).

14. Relief from stay is warranted pursuant to Section 362(d)(2) to allow HSBC, its
successors and/or assigns to exercise any and all rights under the Mortgage and under the laws of
the State of New York, including any action necessary to foreclose its interest in the premises
known as 70 Little West Street, Unit 23B, New York, New York 10004.

15. HSBC will provide an accounting to the trustee of any surplus monies realized from
the sale of the Premises.

WHEREFORE, movant respectfully requests an order vacating the automatic stay as it
pertains to the Debtor's premises located at 70 Little West Street, Unit 23B, New York, New York
10004 and for such other and further relief as is just and proper.

Dated: Bay Shore, New York
March 31, 2020
Respectfully submitted,

FRENKEL LAMBERT WEISS
WEISMAN & GORDON LLP

BY: _/s/Elizabeth Doyaga
Elizabeth Doyaga, Esq.

53 Gibson Street

Bay Shore, New York 11706
(631) 969-3100

Our File No.: 01-088632-B00
Case 1-20-400/9-cec DOC So Filed Os/ol/20O Entered Vofol/20 1/1545

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
IN RE: CASE NO.: 20-40079-cec
Xiaonian He,
d/b/a Ginny's Cafe LLC CHAPTER 7
d/b/a Ginny's USA Inc.,
Chief Judge: Hon. Carla E. Craig
Debtor.
x
CERTIFICATE OF SERVICE

 

I, Jessica Spiegelman, do certify that on March 31, 2020, I electronically filed the within Notice
of Motion for Relief from the Automatic Stay and Motion for Relief from the Automatic Stay,
Order Granting Relief from the Automatic Stay in the above titled case with the Clerk of the
Bankruptcy Court using the CM/ECF system, which sent notification of such filing to the
following:

Baya Harrison, Esq. Alan Nisselson, Chapter 7 Trustee
Attorney for the Debtor c/o Windels Marx Lane & Mittendorf, LLP
The Harrison Law Firm P.C. 156 West 56th Street

38-08 Union Street, Suite 11 A New York, NY 10019

Flushing, NY 11354 Email: anisselson@windelsmarx.com

Email:bwh@heboya.com

Baya Whitman Harrison, IV U.S. Trustee

The Harrison Law Firm P.C. Office of the United States Trustee
38-08 Union Street, Suite 11A Eastern District of NY (Brooklyn Office)
Flushing, NY 11354 U.S. Federal Office Building
Email:bwh@heboya.com 201 Varick Street, Suite 1006

New York, NY 10014
Email: USTPRegion02.BR.ECF@usdoj.gov

CERTIFICATE OF SERVICE

I, Colleen Kumar, further certify that on March 31, 2020, I mailed the within Notice of
Motion for Relief from the Automatic Stay and Motion for Relief from the Automatic Stay, Order
Granting Relief from the Automatic Stay to the parties below via first class mail:

Xiaonian He, Baya Harrison, Esq.

d/b/a Ginny's Cafe LLC Attorney for the Debtor

d/b/a Ginny's USA Inc., The Harrison Law Firm P.C.
255 Ovington Ave 38-08 Union Street, Suite 11A
Brooklyn, NY 11209 Flushing, NY 11354

Alan Nisselson, Chapter 7 Trustee Baya Witman Harrison, IV
c/o Windels Marx Lane & Mittendorf, LLP The Harrison Law Firm P.C.
156 West 56th Street 38-08 Union Street, Suite 11A

New York, NY 10019 Flushing, NY 11354
Case 1-20-400/9-cec DOC So Filed Os/ol/20O Entered Vofol/20 1/1545

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
IN RE:
CASE NO.: 20-40079-cec
Xiaonian He,
d/b/a Ginny's Cafe LLC CHAPTER 7
d/b/a Ginny's USA Inc.,
Chief Judge: Hon. Carla E. Craig
Debtor.
x

 

ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

Upon the unopposed Motion of HSBC BANK USA, N.A., dated March 31, 2020,
seeking relief from the automatic stay and after a hearing held on April 21, 2020, this date attended
by Movant through its attorneys Frenkel, Lambert, Weiss, Weisman & Gordon, LLP, it is
IT IS THEREFORE;

ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit HSBC BANK USA, N.A., its successors and/or assigns, to pursue its all rights under
applicable state law with respect to the premises located at 70 Little West Street, Unit 23B, New
York, New York 10004, including all remedies available by applicable law including but not
limited to foreclosure, eviction, loss mitigation, short sale offers and/or deed in lieu and property
preservation, is further

ORDERED, that the trustee be informed of any surplus monies resulting from the sale of

the collateral.
